Judgment unanimously affirmed, with costs. Negligence was clearly proved. Defendant Rialto Tourist Company, Inc., was liable under its contract of carriage. Defendant DeLuxe Sightseeing Company, Inc., was liable in any event for the negligence of its chauffeur in his operation of the bus under the provisions of section 282-e of the Highway Law,*  now, as amended, section 59 of the Vehicle and Traffic Law. We regard the result as just and affirm the judgment under the provisions of section 106 of the Civil Practice Act. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.